Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed August 4, 2022, claims 1-20 are presented for examination. Claim 1 is an independent claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 201810151876.4 filed in China on February 14, 2018 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted August 4, 2022.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (August 4, 2022) has been received, entered into the record, and considered.

Drawings

The drawings filed August 4, 2022 are accepted by the examiner.


Abstract

The abstract filed August 4, 2022 is accepted by the examiner. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application No. 16478395. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a  first input sub-circuit, configured to receive a first input signal from a first input terminal and output an output blanking output control signal; a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, the composite output signal including a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other.
This is an obviousness-type double patenting rejection. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1 recites the limitations "the first node”, there is insufficient antecedent basis for this limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al. (US 20180337682 A1) in view of Cao (US 20160247446 A1).

 	As to Claim 1:
Takasugi et al. discloses a shift register (Takasugi, see Abstract, where Takasugi discloses that a gate shift register and an organic light emitting diode display including the same are disclosed. The gate shift register includes a first stage and a second stage that output image display gate pulses during an image data writing period and selectively output a sensing gate pulse in a vertical blanking interval in which image display data is not written. The first stage includes a node Ql, a node Qbo, a node M, a first sensing control block activating the node Ql, and a second sensing control block deactivating the node Qbo. The second stage includes a node Q2, a node Qbe, a third sensing control block activating the node Q2, and a fourth sensing control block deactivating the node Qbe. The first stage and the second stage share a partial circuit necessary for driving with each other), comprising: a first input sub-circuit (Takasugi, see Bk1a in figure 5), configured to receive a first input signal (Takasugi, see C(n-2) in figure 5) from a first input terminal (Takasugi, see Ta in figure 5)  and output a blanking output control signal (Takasugi, see Ta in figure 5 and paragraph [0039] through [0041], where Takasugi discloses that the sensing gate pulse may be output from one of the plurality of stages in a vertical blanking interval BP of one frame); a second input sub-circuit (Takasugi, see BK2 in figure 5), configured to receive a second input signal from a second input terminal (Takasugi, see C(n-3) and T1 in figure 5)  and output a display output control signal (Takasugi, see T1 in figure 5 and paragraph [0039] through [0041], where Takasugi discloses that the stages may output image display gate pulses, of which phases are sequentially shifted, during an image data writing period WP of one frame. For example, during image data writing periods WP of first and second frames, an image display gate pulse Pn_l may be output from an n-th stage and supplied to an n-th pixel line, and an image display gate pulse Pm may be output from an m-th stage and supplied to an m-th pixel line.), wherein the second input signal is a turn-on signal of a high level (Takasugi, see paragraph [0062], where Takasugi discloses that the input block BK2 applies a carry signal C(n-3) to the node Ql to activate a voltage of a node Qh to the high potential power voltage GVDD); an output sub-circuit (Takasugi, see BK4 and BK4’ in figure 5), configured to output a composite output signal (Takasugi, see SCOUT (n) and SCOUT (n+1) in figure 5)  via an output terminal (Takasugi, see N7 and N7’ in figure 5)  of the first node (Takasugi, see Q1 and Q2 in figure 5), the composite output signal including a display output signal outputted in a display period of time (Takasugi, see WP in figure 2)  and a blanking output signal outputted in a blanking period of time (Takasugi, see BP in figure 2)  which are independent of each other (Takasugi, see figure 2).
Takasugi differs from the claimed subject matter in that Takasugi does not explicitly disclose under control of a node. However in an analogous art, Cao discloses under control of a node (Cao, see paragraph [0016], where Cao discloses controlling terminals under the control signals of a first node).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takasugi with Cao. One would be motivated to modify Takasugi by disclosing under control of a node as taught by Cao, and thereby providing threshold compensation for providing improved matched gate driving signal (Cao, see paragraph [0003]).

As to Claim 2:
Takasugi in view of Cao discloses the shift register according to claim 1, wherein the second input sub-circuit comprises a first electrode connected to a high level signal line (Takasugi, see paragraph [0062], where Takasugi discloses that the input block BK2 applies a carry signal C(n-3)
to the node Q1 to activate a voltage of a node Qh to the high potential power voltage GVDD).

As to Claim 3:
Takasugi in view of Cao discloses the shift register according to claim 2, wherein the second input sub-circuit comprises a second electrode connected to a display input signal line or an output terminal of another shift register (Takasugi, see paragraphs [0062] and [0063], where Takasugi discloses that the input block BK2 applies a carry signal C(n-3) to the node Ql to activate a voltage of a node Qh to the high potential power voltage GVDD. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to a carry signal C(n+3). The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in accordance with the voltage of the node Qbo or the voltage of the node Qbe. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to the global start signal VSP. To this end, the input block BK2 includes a plurality of transistors Tl, Tla, T3q, T3n, T3na, T31a, T31b, T32a, T32b, T3nb and T3nc. The transistor Tl includes a gate electrode and a drain electrode each of which is supplied with the carry signal C(n-3), and a source electrode connected to the node Qh. The transistor Tla includes a gate electrode supplied with the carry signal C(n-3), a drain electrode connected to the node Qh, and a source electrode connected to the node Ql. The transistor T3q includes a gate electrode connected to the node Ql, a drain electrode supplied with the high potential power voltage GVDD, and a source electrode connected to the node Qh. The transistor
T3n includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3na includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Qh, and a
source electrode supplied with the low potential power voltage GVSS2. The transistor T31a includes a gate electrode connected to the node Qbo, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T31b includes a gate electrode
connected to the node Qbo, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T32a includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Ql, and a source electrode
connected to the node Qh. The transistor T32b includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T3nb includes a gate electrode supplied with the global start
signal VSP, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3nc includes a gate electrode supplied with the global start signal VSP, a drain electrode connected to the node Qh, and a source electrode connected to an input terminal of the low potential power voltage GVSS2). 

As to Claim 4:
Takasugi in view of Cao discloses the shift register according to claim 2, wherein the second input sub-circuit comprises a display input transistor, wherein a first electrode of the display input transistor and a control electrode of the display input transistor are connected with each other (Takasugi, see paragraphs [0062] and [0063], where Takasugi discloses that the input block BK2 applies a carry signal C(n-3) to the node Ql to activate a voltage of a node Qh to the high potential power voltage GVDD. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to a carry signal C(n+3). The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in accordance with the voltage of the node Qbo or the voltage of the node Qbe. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to the global start signal VSP. To this end, the input block BK2 includes a plurality of transistors Tl, Tla, T3q, T3n, T3na, T31a, T31b, T32a, T32b, T3nb and T3nc. The transistor Tl includes a gate electrode and a drain electrode each of which is supplied with the carry signal C(n-3), and a source electrode connected to the node Qh. The transistor Tla includes a gate electrode supplied with the carry signal C(n-3), a drain electrode connected to the node Qh, and a source electrode connected to the node Ql. The transistor T3q includes a gate electrode connected to the node Ql, a drain electrode supplied with the high potential power voltage GVDD, and a source electrode connected to the node Qh. The transistor T3n includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3na includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T31a includes a gate electrode connected to the node Qbo, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T31b includes a gate electrode connected to the node Qbo, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T32a includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T32b includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T3nb includes a gate electrode supplied with the global start signal VSP, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3nc includes a gate electrode supplied with the global start signal VSP, a drain electrode connected to the node Qh, and a source electrode connected to an input terminal of the low potential power voltage GVSS2). 

As to Claim 5:
Takasugi in view of Cao discloses the shift register according to claim 2, wherein the second input sub-circuit comprises a first display input transistor and a second display input transistor, and an electrode of the first display input transistor is connected to an electrode of the second display input transistor (Takasugi, see paragraphs [0062] and [0063], where Takasugi discloses that the input block BK2 applies a carry signal C(n-3) to the node Ql to activate a voltage of a node Qh to the high potential power voltage GVDD. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to a carry signal C(n+3). The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in accordance with the voltage of the node Qbo or the voltage of the node Qbe. The second sensing control block BKlb deactivates the voltage of the node Ql to the low potential power voltage GVSS2 in response to the global start signal VSP. To this end, the input block BK2 includes a plurality of transistors Tl, Tla, T3q, T3n, T3na, T31a, T31b, T32a, T32b, T3nb and T3nc. The transistor Tl includes a gate electrode and a drain electrode each of which is supplied with the carry signal C(n-3), and a source electrode connected to the node Qh. The transistor Tla includes a gate electrode supplied with the carry signal C(n-3), a drain electrode connected to the node Qh, and a source electrode connected to the node Ql. The transistor T3q includes a gate electrode connected to the node Ql, a drain electrode supplied with the high potential power voltage GVDD, and a source electrode connected to the node Qh. The transistor T3n includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3na includes a gate electrode supplied with the carry signal C(n+3), a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T31a includes a gate electrode connected to the node Qbo, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T31b includes a gate electrode connected to the node Qbo, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T32a includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T32b includes a gate electrode connected to the node Qbe, a drain electrode connected to the node Qh, and a source electrode supplied with the low potential power voltage GVSS2. The transistor T3nb includes a gate electrode supplied with the global start signal VSP, a drain electrode connected to the node Ql, and a source electrode connected to the node Qh. The transistor T3nc includes a gate electrode supplied with the global start signal VSP, a drain electrode connected to the node Qh, and a source electrode connected to an input terminal of the low potential power voltage GVSS2). 

As to Claim 8:
Takasugi in view of Cao discloses the shift register according to claim 2, further comprising: a display reset sub-circuit, configured to reset the first node under control of a display reset control signal (Takasugi, see paragraphs [0027] and [0028], where Takasugi discloses that the stages STGn to STGn+3 may receive a global start signal VSP, a global reset signal RESET, a line sampling
signal LSP, a clock signal CLKs, etc. from an external timing controller (not shown) to generate the gate output signals and the carry signals.  The global start signal VSP, the global reset signal
RESET, the line sampling signal LSP, and the clock signal CLKs are commonly supplied to the stages STGn to STGn+ 3. The global start signal VSP may be further supplied to a start terminal of the preceding dummy stage, and the global reset signal RESET may be further supplied to a reset
terminal of the subsequent dummy stage). 



As to Claim 9:
Takasugi in view of Cao discloses the shift register according to claim 2, wherein the output sub-circuit comprises at least one shift signal output terminal and at least one pixel signal output terminal (Takasugi, see paragraph [0066], where Takasugi discloses that the output block BK4 outputs a carry shift clock CRCLK(n) as a carry signal C(n) when the voltage of the node Ql is boosted from the voltage level L2 to a voltage level L3. When the voltage of the node Qbo is activated to the voltage level L2, or the voltage of the node Qbe is activated to the voltage level L2, the output block BK4 outputs the low potential power voltage GVSS2 as the carry signal C(n). When the voltage of the node Ql is boosted from the voltage level L2 to the voltage level L3, the output block BK4 outputs a scan shift clock SCCLK(n) as an image display gate pulse (or a sensing gate pulse) SCOUT(n). When the voltage of the node Qbo is activated to the voltage level L2, or the voltage of the node Qbe is activated to the voltage level L2, the output block BK4 outputs the low potential power voltage GVSS0 as the image display gate pulse (or the sensing gate pulse) SCOUT(n)).

Allowable Subject Matter
Claims 6, 7 and 10 -20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Han (US 20180138256 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624